UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact name of registrant as specified in charter) 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jennifer R. Kloehn, Senior Vice President & Treasurer 411 East Wisconsin Avenue Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 03/31/2018 Date of reporting period: 07/01/2016 - 06/30/2017 Item 1. Proxy Voting Record Account Name: Nicholas Equity Income Fund, Inc. ABBOTT LABORATORIES Ticker: ABT Security ID: Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Alpern For For Management Elect Director Roxanne S. Austin For For Management Elect Director Sally E. Blount For For Management Elect Director Edward M. Liddy For For Management Elect Director Nancy McKinstry For For Management Elect Director Phebe N. Novakovic For For Management Elect Director William A. Osborn For For Management Elect Director Samuel C. Scott, III For For Management Elect Director Daniel J. Starks For For Management Elect Director Glenn F. Tilton For For Management Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Require Independent Board Chairman Against For Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Robert J. Alpern For For Management Elect Director Edward M. Liddy For For Management Elect Director Melody B. Meyer For For Management Elect Director Frederick H. Waddell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James Bell For For Management Elect Director Tim Cook For For Management Elect Director Al Gore For For Management Elect Director Bob Iger For For Management Elect Director Andrea Jung For For Management Elect Director Art Levinson For For Management Elect Director Ron Sugar For For Management Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against For Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against For Shareholder Senior Executives AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Randall L. Stephenson For For Management Elect Director Samuel A. Di Piazza, Jr. For For Management Elect Director Richard W. Fisher For For Management Elect Director Scott T. Ford For For Management Elect Director Glenn H. Hutchins For For Management Elect Director William E. Kennard For For Management Elect Director Michael B. McCallister For For Management Elect Director Beth E. Mooney For For Management Elect Director Joyce M. Roche For For Management Elect Director Matthew K. Rose For For Management Elect Director Cynthia B. Taylor For For Management Elect Director Laura D'Andrea Tyson For For Management Elect Director Geoffrey Y. Yang For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Indirect Political Against For Shareholder Contributions 6 Report on Lobbying Payments and Policy Against For Shareholder 7 Amend Proxy Access Right Against For Shareholder 8 Provide Right to Act by Written Consent Against For Shareholder B&G FOODS, INC. Ticker: BGS Security ID: 05508R106 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director DeAnn L. Brunts For For Management Elect Director Robert C. Cantwell For For Management Elect Director Charles F. Marcy For For Management Elect Director Dennis M. Mullen For For Management Elect Director Cheryl M. Palmer For For Management Elect Director Alfred Poe For For Management Elect Director Stephen C. Sherrill For For Management Elect Director David L. Wenner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management 5 Amend Omnibus Stock Plan For For Management CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 03, 2016 Meeting Type: Annual Record Date: SEP 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David J. Anderson For For Management Elect Director Colleen F. Arnold For For Management Elect Director George S. Barrett For For Management Elect Director Carrie S. Cox For For Management Elect Director Calvin Darden For For Management Elect Director Bruce L. Downey For For Management Elect Director Patricia A. Hemingway For For Management Hall Elect Director Clayton M. Jones For For Management Elect Director Gregory B. Kenny For For Management Elect Director Nancy Killefer For For Management Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CEDAR FAIR, L.P. Ticker: FUN Security ID: Meeting Date: JUN 07, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gina D. France For For Management Elect Director Matt Ouimet For For Management Elect Director Tom Klein For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports Allocate Disposable Profit For For Management Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors Ratify BDO AG (Zurich) as Special For For Management Auditors Elect Director Evan G. Greenberg For For Management Elect Director Robert M. Hernandez For For Management Elect Director Michael G. Atieh For For Management Elect Director Sheila P. Burke For For Management Elect Director James I. Cash For For Management Elect Director Mary Cirillo For For Management Elect Director Michael P. Connors For For Management Elect Director John A. Edwardson For For Management Elect Director Leo F. Mullin For For Management Elect Director Kimberly A. Ross For For Management Elect Director Robert W. Scully For For Management Elect Director Eugene B. Shanks, Jr. For For Management Elect Director Theodore E. Shasta For For Management Elect Director David H. Sidwell For For Management Elect Director Olivier Steimer For For Management Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For Against Management Chairman Appoint Michael P. Connors as Member For For Management of the Compensation Committee Appoint Mary Cirillo as Member of the For For Management Compensation Committee Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee Appoint Robert W. Scully as Member of For For Management the Compensation Committee Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Approve Qualified Employee Stock For For Management Purchase Plan Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors Approve Remuneration of Executive For For Management Management in the Amount of USD 41 Million for Fiscal 2018 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Transact Other Business (Voting) For Against Management CINEMARK HOLDINGS, INC. Ticker: CNK Security ID: 17243V102 Meeting Date: MAY 25, 2017 Meeting Type: Annual Record Date: MAR 30, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steven Rosenberg For For Management Elect Director Enrique Senior For For Management Elect Director Nina Vaca For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management COHEN & STEERS, INC. Ticker: CNS Security ID: 19247A100 Meeting Date: MAY 04, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Martin Cohen For For Management 1 b Elect Director Robert H. Steers For For Management 1 c Elect Director Peter L. Rhein For For Management 1 d Elect Director Richard P. Simon For For Management 1 e Elect Director Edmond D. Villani For For Management 1 f Elect Director Frank T. Connor For For Management 1 g Elect Director Reena Aggarwal For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management DELUXE CORPORATION Ticker: DLX Security ID: Meeting Date: MAY 02, 2017 Meeting Type: Annual Record Date: MAR 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald C. Baldwin For For Management Elect Director Cheryl E. Mayberry For For Management McKissack Elect Director Don J. McGrath For For Management Elect Director Neil J. Metviner For For Management 1.5 Elect Director Stephen P. Nachtsheim For For Management 1.6 Elect Director Thomas J. Reddin For For Management 1.7 Elect Director Martyn R. Redgrave For For Management 1.8 Elect Director Lee J. Schram For For Management 1.9 Elect Director John L. Stauch For For Management 1.10 Elect Director Victoria A. Treyger For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Approve Omnibus Stock Plan For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DORCHESTER MINERALS, L.P. Ticker: DMLP Security ID: 25820 R105 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Buford P. Berry For Withhold Management 1.2 Elect Director C. W. 'Bill' Russell For Withhold Management 1.3 Elect Director Ronald P. Trout For Withhold Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Willard D. Oberton For For Management 1 b Elect Director Michael J. Ancius For For Management 1 c Elect Director Michael J. Dolan For For Management 1 d Elect Director Stephen L. Eastman For For Management 1 e Elect Director Daniel L. Florness For For Management 1 f Elect Director Rita J. Heise For For Management 1 g Elect Director Darren R. Jackson For For Management 1 h Elect Director Daniel L. Johnson For For Management 1 i Elect Director Scott A. Satterlee For For Management 1 j Elect Director Reyne K. Wisecup For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management FOOT LOCKER, INC. Ticker: FL Security ID: Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Maxine Clark For For Management 1 b Elect Director Alan D. Feldman For For Management 1 c Elect Director Jarobin Gilbert, Jr. For For Management 1 d Elect Director Richard A. Johnson For For Management 1 e Elect Director Guillermo G. Marmol For For Management 1 f Elect Director Matthew M. McKenna For For Management 1 g Elect Director Steven Oakland For For Management 1 h Elect Director Ulice Payne, Jr. For For Management 1 i Elect Director Cheryl Nido Turpin For For Management 1 j Elect Director Kimberly Underhill For For Management 1 k Elect Director Dona D. Young For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GANNETT CO., INC. Ticker: GCI Security ID: 36473H104 Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director John E. Cody For For Management 1 b Elect Director Stephen W. Coll For For Management 1 c Elect Director Robert J. Dickey For For Management 1 d Elect Director Donald E. Felsinger For For Management 1 e Elect Director Lila Ibrahim For For Management 1 f Elect Director Lawrence S. Kramer For For Management 1 g Elect Director John Jeffry Louis For For Management 1 h Elect Director Tony A. Prophet For For Management 1 i Elect Director Debra A. Sandler For For Management 1 j Elect Director Chloe R. Sladden For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: Meeting Date: MAY 10, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director John F. Cogan For For Management 1 b Elect Director Kelly A. Kramer For For Management 1 c Elect Director Kevin E. Lofton For For Management 1 d Elect Director John C. Martin For For Management 1 e Elect Director John F. Milligan For For Management 1 f Elect Director Nicholas G. Moore For For Management 1 g Elect Director Richard J. Whitley For For Management 1 h Elect Director Gayle E. Wilson For For Management 1 i Elect Director Per Wold-Olsen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Provide Right to Act by Written Consent Against For Shareholder 7 Require Independent Board Chairman Against For Shareholder HARRIS CORPORATION Ticker: HRS Security ID: Meeting Date: OCT 28, 2016 Meeting Type: Annual Record Date: SEP 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director James F. Albaugh For For Management 1 b Elect Director William M. Brown For For Management 1 c Elect Director Peter W. Chiarelli For For Management 1 d Elect Director Thomas A. Dattilo For For Management 1 e Elect Director Roger B. Fradin For For Management 1 f Elect Director Terry D. Growcock For For Management 1 g Elect Director Lewis Hay, III For For Management 1 h Elect Director Vyomesh I. Joshi For For Management 1 i Elect Director Leslie F. Kenne For For Management 1 j Elect Director James C. Stoffel For For Management 1 k Elect Director Gregory T. Swienton For For Management 1 l Elect Director Hansel E. Tookes, II For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Charlene Barshefsky For For Management 1 b Elect Director Aneel Bhusri For For Management 1 c Elect Director Andy D. Bryant For For Management 1 d Elect Director Reed E. Hundt For For Management 1 e Elect Director Omar Ishrak For For Management 1 f Elect Director Brian M. Krzanich For For Management 1 g Elect Director Tsu-Jae King Liu For For Management 1 h Elect Director David S. Pottruck For For Management 1 i Elect Director Gregory D. Smith For For Management 1 j Elect Director Frank D. Yeary For For Management 1 k Elect Director David B. Yoffie For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Political Contributions Disclosure Against Against Shareholder 7 Provide Vote Counting to Exclude Against Against Shareholder Abstentions INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth I. Chenault For For Management Elect Director Michael L. Eskew For For Management Elect Director David N. Farr For For Management Elect Director Mark Fields For For Management Elect Director Alex Gorsky For For Management Elect Director Shirley Ann Jackson For For Management Elect Director Andrew N. Liveris For For Management Elect Director W. James McNerney, Jr. For For Management Elect Director Hutham S. Olayan For For Management Elect Director James W. Owens For For Management Elect Director Virginia M. Rometty For For Management Elect Director Sidney Taurel For For Management Elect Director Peter R. Voser For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting 7 Adopt Proxy Access Right Against For Shareholder KAR AUCTION SERVICES, INC. Ticker: KAR Security ID: 48238T109 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Todd F. Bourell For For Management 1 b Elect Director Donna R. Ecton For For Management 1 c Elect Director James P. Hallett For For Management 1 d Elect Director Mark E. Hill For For Management 1 e Elect Director J. Mark Howell For For Management 1 f Elect Director Lynn Jolliffe For For Management 1 g Elect Director Michael T. Kestner For For Management 1 h Elect Director John P. Larson For For Management 1 i Elect Director Stephen E. Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: Meeting Date: JUN 02, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Raul Alvarez For For Management Elect Director Angela F. Braly For For Management Elect Director Sandra B. Cochran For For Management Elect Director Laurie Z. Douglas For For Management Elect Director Richard W. Dreiling For For Management Elect Director Robert L. Johnson For For Management Elect Director Marshall O. Larsen For For Management Elect Director James H. Morgan For For Management Elect Director Robert A. Niblock For For Management Elect Director Bertram L. Scott For For Management Elect Director Eric C. Wiseman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Assess Climate Benefits and Against Against Shareholder Feasibility of Adopting Quantitative Renewable Production Goals MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: Meeting Date: AUG 15, 2016 Meeting Type: Annual Record Date: JUN 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Steve Sanghi For For Management Elect Director Matthew W. Chapman For For Management Elect Director L.B. Day For For Management Elect Director Esther L. Johnson For For Management Elect Director Wade F. Meyercord For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: Meeting Date: NOV 30, 2016 Meeting Type: Annual Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William H. Gates, lll For For Management Elect Director Teri L. List-Stoll For For Management Elect Director G. Mason Morfit For For Management Elect Director Satya Nadella For For Management Elect Director Charles H. Noski For For Management Elect Director Helmut Panke For For Management Elect Director Sandra E. Peterson For For Management Elect Director Charles W. Scharf For For Management Elect Director John W. Stanton For For Management Elect Director John W. Thompson For For Management Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Proxy Access Against For Shareholder NIELSEN HOLDINGS PLC Ticker: NLSN Security ID: G6518L108 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director James A. Attwood, Jr. For For Management 1 b Elect Director Mitch Barns For For Management 1 c Elect Director Karen M. Hoguet For For Management 1 d Elect Director James M. Kilts For For Management 1 e Elect Director Harish Manwani For For Management 1 f Elect Director Robert Pozen For For Management 1 g Elect Director David Rawlinson For For Management 1 h Elect Director Javier G. Teruel For For Management 1 i Elect Director Lauren Zalaznick For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Reappoint Ernst & Young LLP as UK For For Management Statutory Auditors 4 Authorise the Audit Committee to Fix For For Management Remuneration of UK Statutory Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Approve Director's Remuneration Report For For Management NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Linda Walker Bynoe For For Management 1 b Elect Director Susan Crown For For Management 1 c Elect Director Dean M. Harrison For For Management 1 d Elect Director Jay L. Henderson For For Management 1 e Elect Director Michael G. O'Grady For For Management 1 f Elect Director Jose Luis Prado For For Management 1 g Elect Director Thomas E. Richards For For Management 1 h Elect Director John W. Rowe For For Management 1 i Elect Director Martin P. Slark For For Management 1 j Elect Director David H. B. Smith, Jr. For For Management 1 k Elect Director Donald Thompson For For Management 1 l Elect Director Charles A. Tribbett, III For For Management 1 m Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management OLD REPUBLIC INTERNATIONAL CORPORATION Ticker: ORI Security ID: Meeting Date: MAY 26, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James C. Hellauer For Withhold Management Elect Director Arnold L. Steiner For Withhold Management Elect Director Fredricka Taubitz For Withhold Management Elect Director Aldo C. Zucaro For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Proxy Access Right Against For Shareholder PFIZER INC. Ticker: PFE Security ID: Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Dennis A. Ausiello For For Management Elect Director Ronald E. Blaylock For For Management Elect Director W. Don Cornwell For For Management Elect Director Joseph J. Echevarria For For Management Elect Director Frances D. Fergusson For For Management Elect Director Helen H. Hobbs For For Management Elect Director James M. Kilts For For Management Elect Director Shantanu Narayen For For Management Elect Director Suzanne Nora Johnson For For Management Elect Director Ian C. Read For For Management Elect Director Stephen W. Sanger For For Management Elect Director James C. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Holy Land Principles Against Against Shareholder 6 Amend Bylaws - Call Special Meetings Against For Shareholder 7 Require Independent Board Chairman Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harold Brown For For Management Elect Director Andre Calantzopoulos For For Management Elect Director Louis C. Camilleri For For Management Elect Director Massimo Ferragamo For For Management Elect Director Werner Geissler For For Management Elect Director Jennifer Li For For Management Elect Director Jun Makihara For For Management Elect Director Sergio Marchionne For Against Management Elect Director Kalpana Morparia For For Management Elect Director Lucio A. Noto For For Management Elect Director Frederik Paulsen For For Management Elect Director Robert B. Polet For For Management Elect Director Stephen M. Wolf For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Restricted Stock Plan For For Management 5 Approve Non-Employee Director For For Management Restricted Stock Plan 6 Ratify PricewaterhouseCoopers SA as For For Management Auditors 7 Establish a Board Committee on Human Against Against Shareholder Rights 8 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations PINNACLE FOODS INC. Ticker: PF Security ID: 72348P104 Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jane Nielsen For For Management Elect Director Muktesh Pant For For Management Elect Director Raymond Silcock For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POLYONE CORPORATION Ticker: POL Security ID: P106 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard H. Fearon For For Management Elect Director Gregory J. Goff For For Management Elect Director William R. Jellison For For Management Elect Director Sandra Beach Lin For For Management Elect Director Richard A. Lorraine For For Management Elect Director Kim Ann Mink For For Management Elect Director Robert M. Patterson For For Management Elect Director William H. Powell For For Management Elect Director Kerry J. Preete For For Management Elect Director William A. Wulfsohn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management RESMED INC. Ticker: RMD Security ID: Meeting Date: NOV 17, 2016 Meeting Type: Annual Record Date: SEP 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Carol Burt For For Management 1 b Elect Director Rich Sulpizio For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RYDER SYSTEM, INC. Ticker: R Security ID: Meeting Date: MAY 05, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Robert J. Eck For For Management 1 b Elect Director L. Patrick Hassey For For Management 1 c Elect Director Michael F. Hilton For For Management 1 d Elect Director Tamara L. Lundgren For For Management 1 e Elect Director Abbie J. Smith For For Management 1 f Elect Director Hansel E. Tookes, II For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Right to Act by Written Consent Against For Shareholder SABRE CORPORATION Ticker: SABR Security ID: 78573M104 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Renee James For Withhold Management Elect Director Gary Kusin For Withhold Management Elect Director Sean Menke For For Management Elect Director Greg Mondre For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors SIX FLAGS ENTERTAINMENT CORPORATION Ticker: SIX Security ID: 83001A102 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kurt M. Cellar For For Management Elect Director John M. Duffey For For Management Elect Director Nancy A. Krejsa For For Management Elect Director Jon L. Luther For For Management Elect Director Usman Nabi For For Management Elect Director Stephen D. Owens For For Management Elect Director James Reid-Anderson For For Management Elect Director Richard W. Roedel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management SNAP-ON INCORPORATED Ticker: SNA Security ID: Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David C. Adams For For Management Elect Director Karen L. Daniel For For Management Elect Director Ruth Ann M. Gillis For For Management Elect Director James P. Holden For For Management Elect Director Nathan J. Jones For For Management Elect Director Henry W. Knueppel For For Management Elect Director W. Dudley Lehman For For Management Elect Director Nicholas T. Pinchuk For For Management Elect Director Gregg M. Sherrill For For Management Elect Director Donald J. Stebbins For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE HOME DEPOT, INC. Ticker: HD Security ID: Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Gerard J. Arpey For For Management 1 b Elect Director Ari Bousbib For For Management 1 c Elect Director Jeffery H. Boyd For For Management 1 d Elect Director Gregory D. Brenneman For For Management 1 e Elect Director J. Frank Brown For For Management 1 f Elect Director Albert P. Carey For For Management 1 g Elect Director Armando Codina For For Management 1 h Elect Director Helena B. Foulkes For For Management 1 i Elect Director Linda R. Gooden For For Management 1 j Elect Director Wayne M. Hewett For For Management 1 k Elect Director Karen L. Katen For For Management 1 l Elect Director Craig A. Menear For For Management 1 m Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against For Shareholder and Report on Diversity Policies 6 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 7 Amend Articles/Bylaws/Charter - Call Against For Shareholder Special Meetings THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles E. Bunch For For Management Elect Director Marjorie Rodgers For For Management Cheshire Elect Director William S. Demchak For For Management Elect Director Andrew T. Feldstein For For Management Elect Director Daniel R. Hesse For For Management Elect Director Kay Coles James For For Management Elect Director Richard B. Kelson For For Management Elect Director Jane G. Pepper For For Management Elect Director Donald J. Shepard For For Management Elect Director Lorene K. Steffes For For Management Elect Director Dennis F. Strigl For For Management Elect Director Michael J. Ward For For Management Elect Director Gregory D. Wasson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies TIME WARNER INC. Ticker: TWX Security ID: Meeting Date: FEB 15, 2017 Meeting Type: Special Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management TIME WARNER INC. Ticker: TWX Security ID: Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 19, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director William P. Barr For For Management 1 b Elect Director Jeffrey L. Bewkes For For Management 1 c Elect Director Robert C. Clark For For Management 1 d Elect Director Mathias Dopfner For For Management 1 e Elect Director Jessica P. Einhorn For For Management 1 f Elect Director Carlos M. Gutierrez For For Management 1 g Elect Director Fred Hassan For For Management 1 h Elect Director Paul D. Wachter For For Management 1 i Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management W. P. CAREY INC. Ticker: WPC Security ID: 92936U109 Meeting Date: JUN 15, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Mark A. Alexander For For Management 1 b Elect Director Mark J. DeCesaris For For Management 1 c Elect Director Peter J. Farrell For For Management 1 d Elect Director Benjamin H. Griswold, IV For For Management 1 e Elect Director Axel K.A. Hansing For For Management 1 f Elect Director Jean Hoysradt For For Management 1 g Elect Director Richard C. Marston For For Management 1 h Elect Director Christopher J. Niehaus For For Management 1 i Elect Director Nick J.M. van Ommen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management 5 Provide Shareholders and the Board For For Management with the Concurrent Power to Amend the Bylaws 6 Amend Stock Ownership Limitations For For Management 7 Ratify PricewaterhouseCoopers LLP as For For Management Auditors WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Janice M. Babiak For For Management 1 b Elect Director David J. Brailer For For Management 1 c Elect Director William C. Foote For For Management 1 d Elect Director Ginger L. Graham For For Management 1 e Elect Director John A. Lederer For For Management 1 f Elect Director Dominic P. Murphy For For Management 1 g Elect Director Stefano Pessina For For Management 1 h Elect Director Leonard D. Schaeffer For For Management 1 i Elect Director Nancy M. Schlichting For For Management 1 j Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Approve Executive Incentive Bonus Plan For For Management 5 Proxy Access Against For Shareholder 6 Approve Report on Executive Pay & Against For Shareholder Sustainability Performance WEBSTER FINANCIAL CORPORATION Ticker: WBS Security ID: Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director William L. Atwell For For Management 1 b Elect Director Joel S. Becker For For Management 1 c Elect Director John J. Crawford For For Management 1 d Elect Director Elizabeth E. Flynn For For Management 1 e Elect Director Laurence C. Morse For For Management 1 f Elect Director Karen R. Osar For For Management 1 g Elect Director Mark Pettie For For Management 1 h Elect Director Charles W. Shivery For For Management 1 i Elect Director James C. Smith For For Management 1 j Elect Director Lauren C. States For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management WEST CORPORATION Ticker: WSTC Security ID: Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Thomas B. Barker For For Management 1 b Elect Director Anthony J. DiNovi For For Management 1 c Elect Director Diane E. Offereins For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WEYERHAEUSER COMPANY Ticker: WY Security ID: 962166104 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark A. Emmert For For Management Elect Director Rick R. Holley For For Management Elect Director Sara Grootwassink Lewis For For Management Elect Director John F. Morgan, Sr. For For Management Elect Director Nicole W. Piasecki For For Management Elect Director Marc F. Racicot For For Management Elect Director Lawrence A. Selzer For For Management Elect Director Doyle R. Simons For For Management Elect Director D. Michael Steuert For For Management Elect Director Kim Williams For For Management Elect Director Charles R. Williamson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By (Signature and Title) /s/ David O. Nichola s David O. Nicholas, Principal Executive Officer Date 08/30/2017
